Citation Nr: 1300901	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  08-18 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  As the Veteran relocated during the pendency of this appeal, the RO in Phoenix, Arizona assumed jurisdiction.

In a May 2011 decision, the Board granted the reopening of the previously denied claim of service connection for a low back disorder and remanded the issue for additional development and adjudicative action.  In May 2012, the Board remanded the claim in order for the RO to schedule the Veteran for a Travel Board hearing.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While it appears to be an oversight, a remand is required as the RO did not comply with the May 2012 Board remand instructions to schedule the Veteran for a Travel Board hearing.  As correctly pointed out by the Veteran's representative in an October 2012 informal hearing presentation, the Veteran has not been scheduled for a Travel Board hearing and the case was returned to the Board rather than to the RO in Phoenix, Arizona.

The Veterans Claims Court has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  As a result, in an effort to comply with the May 2012 remand instructions, this matter is remanded for the Veteran to be scheduled for the next available Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:
	
Schedule the Veteran for a Travel Board hearing to be conducted at the local regional office and notify him of the scheduled hearing at the current address of record.  A copy of the notice provided to the Veteran and representative of the scheduled hearing should be placed in the record.

Note that the Veteran has moved to Las Vegas, Nevada, and the hearing should be scheduled accordingly.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

